Name: 97/459/EC: Commission Decision of 1 July 1997 amending Decision 97/273/EC on protective measures with regard to fishery products originating in Uganda (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Africa;  trade;  international trade;  fisheries
 Date Published: 1997-07-24

 Avis juridique important|31997D045997/459/EC: Commission Decision of 1 July 1997 amending Decision 97/273/EC on protective measures with regard to fishery products originating in Uganda (Text with EEA relevance) Official Journal L 196 , 24/07/1997 P. 0080 - 0080COMMISSION DECISION of 1 July 1997 amending Decision 97/273/EC on protective measures with regard to fishery products originating in Uganda (Text with EEA relevance) (97/459/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by Directive 96/43/EC (2), and in particular Article 19 thereof,Whereas Commission Decision 97/273/EC of 4 April 1997 on protective measures with regard to fishery products originating in Uganda (3), lays down a safeguard clause regarding fish and fishery products of Uganda ends on 30 June 1997;Whereas that following the results of an on-the-spot inspection by Commission experts to Uganda, and pending the reception of additional guarantees given by the competent Ugandan authorities, it is needed to extend until 28 February 1998 the application of Decision 97/273/EC;Whereas this measure must be transitional in nature pending a decision establishing the specific conditions for the importation of fishery products originating in Uganda is adopted;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 In Article 5 of Commission Decision 97/273/EC, the date of 30 June 1997 shall be replaced by 28 February 1998.Article 2 This Decision is addressed to the Member States.Done at Brussels, 1 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 373, 31. 12. 1990, p. 1.(2) OJ No L 162, 1. 7. 1996, p. 1.(3) OJ No L 108, 24. 4. 1997, p. 50.